Title: To Thomas Jefferson from Thomas Oxley, 26 October 1822
From: Oxley, Thomas
To: Jefferson, Thomas


Sir
City of Richmond. Va
26th October 1822
As my bad state of health obliges me to return to Europe and as it is probable I may sail in the course of a few weeks, but previous to my departure I would wish to deposit the Models of my Invention the American Land Clearing Machine where they may be carefully preserved, so that if fortune do not smile upon me and enable me to put it into practical operation before the expiration of my Patent by its careful preservation it may then prove highly serviceable to the public; As I am convinced this invention may yet prove of great utility to the Citizens of the United States I am therefore anxious for its preservation and from your well known Patriotism, liberality and high Scientific acquirements and the pleasure you experience in patronizing ingenious and useful inventions evinces me that you are the most eligible person I can select and to whose care I would wish to confide my models to be deposited in the Museum of the Virginia University or any where you may please to have them placed for safe keeping; In thus condescending to accept of them you will much Oblige SirYours with profound respect,Thomas Oxley